IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,699-02


EX PARTE RICHARD TULLOS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
CAUSE NO.CR-22984-AA IN THE 217TH/ 159TH JUDICIAL DISTRICT COURT
ANGELINA COUNTY


 Per curiam.

 O R D E R


	This is an application for a writ of habeas corpus which was transmitted to this Court
pursuant to the provisions of Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted
of the offenses of manufacture of a controlled substance in an amount of one gram or more
but less than four grams (Count I), and possession of a controlled substance in an amount of
one gram or more but less than four grams (Count II), and punishment was assessed at fifteen
(15) years' and ten (10) years' confinement, respectively.  Applicant's convictions were
affirmed on appeal.  Tullos v. State, No. 09-03-106-CR (Tex. App. --Beaumont, delivered
June 9, 2004, pet. ref'd).
	Applicant contends that his convictions for possession and manufacture of the same
controlled substance constitute double jeopardy.  In compliance with this Court's remand
order of March 29, 2006, the trial court has entered additional findings of fact and
conclusions of law and has supplemented the record with a copy of the indictment alleging
manufacture and possession.  However, the supplemental record does not include copies of
the judgment and the trial transcript as specified in this Court's remand order.
	The trial court shall have the district clerk supplement the habeas record with copies
of the reporter's record and the clerk's record, including the judgment of conviction.  This
application for a post-conviction writ of habeas corpus will be held in abeyance pending the
trial court's compliance with this order.  A supplemental transcript shall be returned to this
Court within thirty (30) days of the date of this order. (1)
 IT IS SO ORDERED THIS THE 13TH DAY OF SEPTEMBER, 2006.
EN BANC
DO NOT PUBLISH  

1.   Any extensions of this time period shall be obtained from this Court.